Application was made for a continuance of this case to the next Term, but it was contended the affidavit did not contain sufficient matter to warrant the application; and after much dispute, the court decided that on motions for continuances the following causes should be shown by the Affidavit:
Ist That there is a material witness in the case.
ad That such witness is absent from the Territory.
3d That the party has used due diligence to obtain his attendance; and this must be determined by a subpoena taken out and returned non est.
4th That he expects to obtain his attendance at the next Term of the court.
5th That he expects to prove a credit, or something material by the witness.
6th That he is a competent witness,
and 7th That the application is not made for the purpose of delay. —